PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LIU et al.
Application No. 14/952,192
Filed: 25 Nov 2015
For FUSIBLE BICOMPONENT SPANDEX

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.137(a), filed September 24, 2021, to revive the above-identified application.

This petition pursuant to 37 C.F.R. § 1.137(a) is DISMISSED.

A timeline of the relevant events is as follows:

This application was filed electronically pursuant to 35 U.S.C. § 371 on November 15, 2015, including, inter alia, an Application Data Sheet (ADS) which designates the applicant as “INVISTA North America S.a.r.l.” and lists eight joint inventors.  A properly executed inventor’s oath or declaration from each named inventor was not included on initial deposit.1  It is noted the ADS lists the third-listed joint inventor as “Achille Mayelle Bivigou Koumba,” with no hyphen listed in the family name:


    PNG
    media_image2.png
    104
    613
    media_image2.png
    Greyscale


On January 28, 2016, the United States Patent and Trademark Office (USPTO) issued a Notice of Acceptance of Application under 35 USC 371 and 37 CFR 1.495.  The notice does not indicate that an oath or declaration was received on initial deposit.  

On September 27, 2016, a declaration was received that was executed by seven of the eight joint inventors: joint inventor Achille Mayelle Bivigou Koumba did not sign the declaration.  

On December 8, 2017, the USPTO issued a restriction requirement.

On February 14, 2018, the applicant filed an election of species, along with a one-month extension of time to make timely the response.

On February 22, 2018, the USPTO issued a non-final Office action.

On May 22, 2018, applicant filed a reply to the non-final Office action.

On June 15, 2018, the USPTO issued a final Office action.

On September 4, 2018, applicant filed an after-final amendment.

On September 18, 2018, the USPTO mailed an advisory action.

On October 15, 2018, applicant filed a first Request for Continued Examination (RCE), along with a one-month extension of time.

On January 25, 2019, the USPTO issued a non-final Office action.

On April 23, 2019, applicant filed a reply to the non-final Office action.

On August 6, 2019, the USPTO issued a final Office action.

On October 1, 2019, applicant filed an after-final amendment.

On November 4, 2019, the USPTO mailed an advisory action.

On November 5, 2019, applicant filed a second RCE.

On December 26, 2019, the USPTO issued a non-final Office action.

On March 25, 2020, applicant filed a reply to the non-final Office action.

On June 24, 2020, the USPTO issued a final Office action.

On August 26, 2020, applicant filed an after-final amendment.

On September 3, 2020, the USPTO mailed an advisory action.

On September 18, 2020, applicant filed a third RCE.

On October 1, 2020, the USPTO mailed a notice of improper request for continued examination (RCE), explaining continued examination under 37 CFR § 1.114 does not apply in a national stage application under 35 U.S.C. § 371 unless the requirements of 35 U.S.C. § 371(c) have been complied with, including the requirement for the inventor’s oath or declaration.

On October 8, 2020, applicant submitted a substitute statement for the third-listed joint inventor that was improperly executed, and misspelled her name.  The document was signed by a party other than the applicant, as is required by 37 C.F.R. § 1.64(a) (the applicant is “INVISTA North America S.a.r.l.” and the substitute statement was signed by the Associate General Counsel of “The LYCRA Company, LLC.”)  Moreover, the document spelled her family name with a hyphen:


    PNG
    media_image3.png
    81
    460
    media_image3.png
    Greyscale


On April 15, 2021, the USPTO issued a notice of abandonment which erroneously states the application went abandoned for failure to properly reply to the June 24, 2020 final Office action.

A petition pursuant to 37 C.F.R. § 1.181 was filed on April 21, 2021 and dismissed via the mailing of a decision on August 24, 2021.  

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    Section; and, 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.

On September 24, 2021, the petition fee and the proper statement of unintentional delay were received.  

As such, requirements two and four of 37 C.F.R. § 1.137(a) have been met.  The third requirement of 37 C.F.R. § 1.137(a) is not applicable, as a terminal disclaimer is not required.2  The first requirement of 37 C.F.R. § 1.137(a) has not been satisfied.  A discussion follows.

Regarding the first requirement, this petition is not grantable because requirement (1) above has not been satisfied.  Petitioner did not submit the required reply to the Office action.  The required reply is the reply sufficient to have avoided abandonment, had such reply been timely filed.3  In order for the application to be revived, petitioner must submit a reply which satisfies 37 C.F.R. § 1.137(b)(1) (i.e., an amendment that prima facie places this application in condition 

With this petition, Petitioner has submitted a RCE, a substitute statement for joint inventor Achille Mayelle Bivigou Koumba that cannot be entered, and a corrected/updated ADS.

The substitute statement for joint inventor Achille Mayelle Bivigou Koumba cannot be entered because it has been executed by the General Counsel of The LYCRA COMPANY LLC, which is not the applicant.  Petitioner has included a corrected/updated ADS in an attempt to change the applicant from INVISTA North America S.a.r.l. to The LYCRA Company, LLC, however Petitioner has not complied with 37 C.F.R. § 1.46(c)(2), which states, in toto:

Change in the applicant.  Any request to change the applicant under this section after an original applicant has been specified must include an application data sheet under § 1.76 specifying the applicant in the applicant information section (§ 1.76(b)(7)) in accordance with § 1.76(c)(2) and comply with §§ 3.71 and 3.73 of this title.

Specifically, the undersigned has not located a Rule 3.73(b) statement in the electronic record.

Any reply must be submitted within TWO MONTHS from the mail date of this decision.  Extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C 
§ 704.

On renewed petition, Petitioner should submit:

A renewed petition;
another substitute statement; and,
a Rule 3.73(b) statement.  A form Petitioner might find useful can be found here: https://www.uspto.gov/sites/default/files/documents/sb0096.pdf.

Neither the corrected/updated ADS nor the petition fee need be resubmitted.

4 hand-delivery,5 or facsimile.6  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.7

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.8  

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions




    
        
            
        
            
        
            
    

    
        1 The Transmittal Letter to the United States Designated/Elected Office (DO/EO/US) concerning a Submission under 35 U.S.C. 371 that was included on initial deposit has been reviewed by the undersigned, and it expressly indicates that an oath or declaration for each inventor was not attached. 
        2 See 37 C.F.R. § 1.137(d).
        3 See M.P.E.P. § 711.03(c).  
        4 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        5 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        6 (571) 273-8300: please note this is a central facsimile number.  
        7 https://www.uspto.gov/patents/apply
        
        8 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.